UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2093


In Re:   GREG GIVENS, a/k/a Greg P. Givens,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   January 13, 2011               Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Greg Givens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Greg Givens petitions for a writ of mandamus seeking

an order requiring the United States Attorney’s Office and the

Federal      Bureau       of    Investigation            to    investigate        and     prosecute

certain bank employees.                   We conclude that Givens is not entitled

to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary             circumstances.                Kerr    v.   United      States

Dist.     Court,         426    U.S.        394,    402       (1976);        United     States       v.

Moussaoui,         333    F.3d       509,       516-17      (4th     Cir.    2003).       Further,

mandamus     relief        is       available      only       when    the    petitioner        has    a

clear right to the relief sought.                           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                               The relief sought by

Givens is not available by way of mandamus.                                 See Wayte v. United

States,      470    U.S.       598,       607    (1985)       (“[T]he       Government        retains

broad    discretion            as    to    whom    to       prosecute.”);         Linda    R.S.      v.

Richard D., 410 U.S. 614, 619 (1973) (“[P]rivate citizen lacks a

judicially          cognizable             interest           in      the      prosecution           or

nonprosecution of another.”).

              Accordingly,            although         we     grant    leave      to   proceed       in

forma pauperis, we deny the petition for writ of mandamus.                                           We

dispense      with        oral       argument       because           the    facts      and    legal




                                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3